Case 1:19-cv-09079-JMF Document 59

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 08/27/20 Page 1of1

 

GA HO KIM,
Plaintiff,
-v-
DKCOSMETICS et al.,

Defendants.

19-CV-9079 (JMF)

ORDER

 

JESSE M. FURMAN, United States District Judge:

On May 22, 2020, the Court scheduled a pretrial conference for earlier today, August 27,
2020. See ECF No. 52. Following a conference conducted on July 23, 2020, the Court entered
an order modifying discovery deadlines and scheduling the pretrial conference for January 14,
2021 at 3:00 p.m. See ECF No. 55. Earlier today, the Court received a message seeking
clarification about whether the proceedings originally scheduled for August 27 were still to take
place. For the avoidance of doubt, the Court notes that the conference today was canceled in
light of the July 23 conference and the one now scheduled for January 14, 2021.

SO ORDERED. a ;
Dated: August 27, 2020

New York, New York

SSE M-PURMAN
Uhited States District Judge
